DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 9/7/2021. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 9/7/2021 is being considered.

Drawings
The Drawings filed on 9/7/2021 are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structural member”, “building member”, “mounting assembly”, “locking member”, “retainer”, “load member”, and “cradle” as recited throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,920 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with minor differences in wording/phraseology. Thus the claims of the reference patent encompass the scope of the claims of the instant application.
Claims 2-6, 8-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,920 (‘reference patent’) as above, in view of Jones (US 5800094).
Claims 2-6, reference patent teaches all the limitations of claim 1 as above, but does not teach [claim 2] wherein a bracket comprises an aperture that is configured to receive the locking member, and wherein the bracket supports the jack when the jack applies the force to the structural member, [claim 3] wherein the bracket comprises: a first leg; and a second leg; wherein the first leg includes an aperture that receives the locking member; and wherein the second leg supports the jack, [claim 4] wherein the first leg is operatively coupled to the second leg, [claim 5] further comprising: a cross-brace between the first leg and the second leg, and [claim 6] wherein the base plate and the bracket are adjustable with respect to each other. However, Jones teaches a wall bracing system, [claim 2] wherein a bracket comprises an aperture that is configured to receive a locking member (aperture that receives locking member 6; Fig. 2), and wherein the bracket supports a jack 40 when the jack applies a force to a structural member (col. 5, lines 20-40; Fig. 1), [claim 3] wherein the bracket comprises: a first leg (10 at right side; Fig. 2); and a second leg (10 at left side near label 60; Fig. 2); wherein the first leg includes an aperture that receives the locking member (the aperture receives locking member 6; Fig. 2); and wherein the second leg supports the jack (the second leg supports jack 40; Fig. 1), [claim 4] wherein the first leg is operatively coupled to the second leg (it is understood that the first leg is operatively coupled to the second leg; Fig. 2), [claim 5] further comprising: a cross-brace 9 between the first leg and the second leg (Fig. 2), [claim 6] wherein a base plate and the bracket are adjustable with respect to each other (base plate 15 or alternatively 19 is adjustable with respect to the bracket; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the bracket such that the bracket comprises an aperture that is configured to receive the locking member, and wherein the bracket supports the jack when the jack applies the force to the structural member, such that the bracket comprises: a first leg; and a second leg; wherein the first leg includes an aperture that receives the locking member; and wherein the second leg supports the jack, such that the first leg is operatively coupled to the second leg, further comprises: a cross-brace between the first leg and the second leg, and such that the base plate and the bracket are adjustable with respect to each other, with the reasonable expectation of further adjustably supporting the wall.
Claims 8-13 and 15-17, reference patent teaches all the limitations of claim 7 as above, but does not teach [claim 8] wherein a bracket comprises an aperture that is configured to receive the locking member, [claim 9] wherein the bracket supports the jack when the jack adjusts the structural member, [claim 10] wherein the bracket comprises: one or more legs, wherein the one or more legs support an end of the jack while an opposite end of the jack is operatively coupled to the structural member directly or through a load member, [claim 11] further comprising: a cradle operatively coupled to the base plate or the bracket, wherein the cradle supports the jack within the mounting assembly, [claim 12] wherein the bracket comprises: a first leg; and a second leg; wherein the first leg includes an aperture that receives the locking member; and wherein the second leg supports the jack, [claim 13] wherein the first leg is operatively coupled to the second leg, [claim 15] further comprising: a cross-brace between the first leg and the second leg, [claim 16] wherein the base plate and the bracket are static with respect to each other, and [claim 17] wherein the base plate and the bracket are adjustable with respect to each other. However, Jones teaches a bracket 9 comprising an aperture that is configured to receive the locking member (aperture through which locking member 6 passes; Fig. 2), [claim 9] wherein the bracket supports a jack 40 when the jack adjusts a structural member (col. 5, lines 20-40; Fig. 1), [claim 10] wherein the bracket comprises: one or more legs (legs 10; Fig. 2), wherein the one or more legs support an end of the jack while an opposite end of the jack is operatively coupled to the structural member directly or through a load member (through load member above jack; Fig. 1), [claim 11] further comprising: a cradle 16 operatively coupled to the base plate or the bracket, wherein the cradle supports the jack within the mounting assembly (Figs. 1-2), [claim 12] wherein the bracket comprises: a first leg (first leg at 10; Fig. 2); and a second leg (second leg 10 near label 60; Fig. 2); wherein the first leg includes an aperture that receives the locking member (aperture that receives 6; Fig. 2); and wherein the second leg supports the jack (40; Fig. 1), [claim 13] wherein the first leg is operatively coupled to the second leg (it is understood that the first leg is operatively coupled to the second leg; Fig. 2), [claim 15] further comprising: a cross-brace 9 between the first leg and the second leg (Fig. 2), [claim 16] wherein the base plate and the bracket are static with respect to each other (it is understood that the base plate and the bracket are static with respect to each other; Figs. 1-2), [claim 17] wherein the base plate and the bracket are adjustable with respect to each other (it is understood that although the base plate and the bracket are depicted in a stationary configuration, the base plate and the bracket are nonetheless adjustable with respect to each other static with respect to each other; Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the  bracket such that the bracket [claim 8] comprises an aperture that is configured to receive the locking member, [claim 9] supports the jack when the jack adjusts the structural member, [claim 10] comprises: one or more legs, wherein the one or more legs support an end of the jack while an opposite end of the jack is operatively coupled to the structural member directly or through a load member, [claim 11] further comprising: a cradle operatively coupled to the base plate or the bracket, wherein the cradle supports the jack within the mounting assembly, [claim 12] wherein the bracket comprises: a first leg; and a second leg; wherein the first leg includes an aperture that receives the locking member; and wherein the second leg supports the jack, [claim 13] wherein the first leg is operatively coupled to the second leg, [claim 15] further comprising: a cross-brace between the first leg and the second leg, [claim 16] wherein the base plate and the bracket are static with respect to each other, [claim 17] wherein the base plate and the bracket are adjustable with respect to each other, with the reasonable expectation of further adjustably supporting the wall.
Claim 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,920 (‘reference patent’) as above, in view of in view of Jones (US 5800094) as above and further in view of Zidar, Jr. (US 7774995) (‘Zidar’).
Claim 14, reference patent and Jones teaches all the limitations of claim 13 as above. Reference patent does not teach the first leg and the second leg forming an S-shaped bracket. However, Zidar teaches a bracket formed by a first leg and a second leg forming an S-shaped bracket (26; Fig. 4A). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the bracket being S-shaped with the reasonable expectation of further supporting the locking member.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, “remove” (last line) is objected to because the limitation appears to be a typo of “removing”. This objection can be overcome by reciting, “removing ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 5800094).
Claim 1, Jones provides a wall bracing system, the wall bracing system comprising:
a structural member 4 having a first end and a second end (first and second end of 4, respectively; Figs. 1-2);
a mounting assembly 60 comprising:
a base plate 12; and
a bracket 9/10 operatively coupled to the base plate (it is understood that 9 is operatively coupled to the base plate; Fig. 2);
wherein the mounting assembly is operatively coupled to a building member 25;
a locking member 6 operatively coupled to the mounting assembly (Fig. 2); and
a jack 40 operatively coupled to the mounting assembly (Fig. 1);
wherein the first end of the structural member is operatively coupled adjacent a bottom portion of a wall (the first end of 4 at a lower portion thereof is operatively coupled adjacent a bottom portion of 13; note that a bottom portion of 13 was treated as a bottom portion of a wall, as exceedingly broadly claimed; Figs. 1-2; see annotated Fig. 1 of Jones shown below in Examiner’s Notes) and the second end of the structural member is operatively coupled adjacent a top portion of the wall (the second end of 4 at an upper portion thereof is operatively coupled adjacent a top portion of 13; note that a top portion of 13 was treated as a top portion of the wall, as exceedingly broadly claimed; see annotated Fig. 1 of Jones shown below in Examiner’s Notes);
wherein the jack is configured to apply a force to the structural member and the locking member is configured to resist movement of the structural member (col. 5, lines 20-30; Fig. 1); and
wherein at least a portion of the jack is removable while the locking member remains operatively coupled to the mounting assembly and the structural member (col. 5, lines 30-40; Fig. 2).
Claim 2, Jones further provides wherein the bracket comprises an aperture that is configured to receive the locking member (aperture at 10 through which 6 passes; Fig. 2), and wherein the bracket supports the jack when the jack applies the force to the structural member (Fig. 1).
Claim 3, Jones further provides wherein the bracket comprises: a first leg (10 at right side; Fig. 2); and a second leg (10 at left side near label 60; Fig. 2); wherein the first leg includes an aperture that receives the locking member (the aperture receives locking member 6; Fig. 2); and wherein the second leg supports the jack (Fig. 1).  
	Claim 4, Jones further provides wherein the first leg is operatively coupled to the second leg (it is understood that the first leg is operatively coupled to the second leg; Fig. 2).
	Claim 5, Jones further provides a cross-brace 9 between the first leg and the second leg (Fig. 2).
Claim 7, Jones provides a mounting assembly for a wall bracing system, the mounting assembly comprising:
a base plate 12; and
a bracket 9/10 operatively coupled to the base plate (it is understood that 9 is operatively coupled to 12; Fig. 2);
wherein the bracket is configured to be operatively coupled to a locking member (6; it is understood that 9/10 is configured to be operatively coupled to 6; Fig. 2);
wherein the base plate or the bracket is configured to be operatively coupled to a jack (40; it is understood that 12 or 9/10 are reasonably considered to be configured to be operatively coupled to 40; Fig. 1);
wherein the jack is configured to adjust a structural member (4; it is understood that the jack is configured to adjust 4; Fig. 1) and the locking member is configured to resist movement of the structural member (col. 5, lines 20-30); and
wherein at least a portion of the jack is removable while the locking member remains operatively coupled to the mounting assembly and the structural member (col. 5, lines 30-40).
Claim 8, Jones further provides wherein the bracket comprises an aperture that is configured to receive the locking member (aperture through which 6 passes; Fig. 2).
Claim 9, Jones further provides wherein the bracket supports the jack when the jack adjusts the structural member (col. 5, lines 20-30; Fig. 1).
Claim 10, Jones further provides wherein the bracket comprises: one or more legs 10, wherein the one or more legs support an end of the jack (Col. 5, lines 20-30; Fig. 1) while an opposite end of the jack is operatively coupled to the structural member directly or through a load member (through 13 or alternatively block above jack; Fig. 1).
Claim 11, Jones further provides a cradle 16 operatively coupled to the base plate or the bracket (via 50; Fig. 1), wherein the cradle supports the jack within the mounting assembly (Fig. 1).
Claim 12, Jones further provides wherein the bracket comprises: a first leg (10 left; Fig. 2); and a second leg (10 right; Fig. 2); wherein the first leg includes an aperture that receives the locking member (aperture through which 6 extends; Fig. 2); and wherein the second leg supports the jack (the second leg nonetheless supports 40; Fig. 2).
Claim 13, Jones further provides wherein the first leg is operatively coupled to the second leg (it is understood that the first leg is operatively coupled to the second leg; Fig. 2).
Claim 15, Jones further provides a cross-brace 9 between the first leg and the second leg (Fig. 2).  
Claim 16, Jones further provides wherein the base plate and the bracket are static with respect to each other (it is understood that 12 and 9/10 are static with respect to each other; Fig. 2).
Claim 18, Jones provides a method of using a wall bracing system, the method comprises:
installing a mounting assembly 60 to a building member 25, installing a structural member 4 having a first end and a second end (first and second ends of 4, respectively) adjacent a wall 13;
installing a locking member 6 to the mounting assembly (Figs. 1-2);
installing a jack 40 to the mounting assembly (Fig. 1);
activating the jack to apply a force to the structural member directly or through a load member (through block above jack; Fig. 1);
engaging the locking member to restrict movement of the structural member (col. 5, lines 20-30; Fig. 1); and
[removing] a least a portion of the jack from the mounting assembly (col. 5, lines 30-40; Fig. 2).
Claim 19, Jones further provides wherein the mounting assembly comprises: a base plate 12; and a bracket 9/10 operatively coupled to the base plate (Figs. 1-2); wherein the base plate is installed to the building member (via 30; Fig. 1); wherein the locking member is installed to the bracket (Fig. 1); and wherein the jack is installed to the base plate or the bracket (it is understood that 40 is installed to 9/10; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5800094).
Claim 6, Jones further teaches wherein the base plate and the bracket are coupled to each other (Fig. 2). Jones does not teach the base plate and the bracket being adjustable with respect to each other. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the base plate and the bracket being adjustable with respect to each other, with the reasonable expectation of being able to tweak the final position of the mounting assembly as desired, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 17, Jones further teaches wherein the base plate and the bracket are coupled to each other (Fig. 2). Jones does not teach the base plate and the bracket being adjustable with respect to each other. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the base plate and the bracket being adjustable with respect to each other, with the reasonable expectation of being able to tweak the final position of the mounting assembly as desired, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5800094) as above in view of Zidar, Jr. (US 7774995) (‘Zidar’).
Claim 14, Jones teaches all the limitations of claim 13 as above. Reference patent does not teach the first leg and the second leg forming an S-shaped bracket. However, Zidar teaches a bracket formed by a first leg and a second leg forming an S-shaped bracket (26; Fig. 4A). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the bracket being S-shaped with the reasonable expectation of further supporting the locking member.










Examiner’s Notes

    PNG
    media_image1.png
    772
    678
    media_image1.png
    Greyscale

Annotated Fig. 1 of Jones (US 5800094)


Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, in particular, Jones (US 5800094) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia installing a retainer adjacent a first portion of the wall, wherein installing the structural member comprises assembling the first end of the structural member to the retainer, and wherein the jack applies the force to the structural member adjacent the second end of the structural member, as recited in claim 20. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635